UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 1-8497 CALYPSO WIRELESS, INC. (Exact Name Of Registrant As Specified In Its Charter) Delaware 13-5671924 (State of Incorporation) (I.R.S. Employer Identification No.) 2500 N.W. 79th Ave., Suite 220, Doral, FL 33122 (Address of Principal Executive Offices) (ZIP Code) Registrant's Telephone Number, Including Area Code: (305) 477-8722 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer x At September 30, 2007, the Registrant had 189,256,534 shares of common stock issued. TABLE OF CONTENTS Page Item Description PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. 1 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION. 1 ITEM 3. CONTROLS AND PROCEDURES. 4 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS. 4 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 5 ITEM 3. DEFAULT UPON SENIOR SECURITIES. 5 ITEM 4. SUBMISSION OF MATERS TO A VOTE OF SECURITY HOLDERS. 5 ITEM 5. OTHER INFORMATION. 5 ITEM 6. EXHIBITS 6 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The preparation of financial statements in conformity with generally accepted accounting principles require the appropriate application of certain accounting policies, many of which require us to make estimates and assumptions about future events and their impact on amounts reported in the financial statements, and related notes. Since future events and their impact cannot be determined with certainty, the actual results will inevitably differ from our estimates.
